         Case 1:19-cv-07136-LLS Document 23 Filed 08/26/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AMERICAN BROADCASTING
 COMPANIES, INC., DISNEY
 ENTERPRISES, INC., TWENTIETH
 CENTURY FOX FILM CORPORATION,
 CBS BROADCASTING INC., CBS STUDIOS                   No. 19-CV-7136 (LLS)
 INC., FOX TELEVISION STATIONS, LLC,
 FOX BROADCASTING COMPANY, LLC,
 NBCUNIVERSAL MEDIA, LLC,
 UNIVERSAL TELEVISION LLC, and OPEN
 4 BUSINESS PRODUCTIONS, LLC,

                Plaintiffs,

         v.

 DAVID R. GOODFRIEND and SPORTS
 FANS COALITION NY, INC.,

                Defendants.



                STIPULATION AND [PROPOSED] ORDER TO EXTEND
                       TIME TO RESPOND TO COMPLAINT

       It is hereby stipulated and agreed by the attorneys for Plaintiffs American Broadcasting

Companies, Inc., Disney Enterprises, Inc., Twentieth Century Fox Film Corporation, CBS

Broadcasting Inc., CBS Studios Inc., Fox Television Stations, LLC, Fox Broadcasting Company,

LLC, NBCUniversal Media, LLC, Universal Television LLC, and Open 4 Business Productions,

LLC (collectively, “Plaintiffs”) and Defendants David R. Goodfriend and Sports Fans Coalition

NY, Inc. (collectively, “Defendants”) that Defendants be granted an extension of time up to and

including September 27, 2019 to serve an answer or otherwise respond to Plaintiffs’ Complaint.

       Counsel for Defendants agreed to accept service of the summonses as of August 12,

2019, making September 2, 2019 the original due date for a response to the Complaint. The
          Case 1:19-cv-07136-LLS Document 23 Filed 08/26/19 Page 2 of 3



request for an extension is made because of defense counsel’s trial commitments. This is the

first request for an extension of time.

       Plaintiffs and Defendants respectfully request that the Court enter the above Stipulation

as the Order of the Court.

Dated: August 26, 2019

 /s/ R. David Hosp                                  /s/ Thomas G. Hentoff
 R. David Hosp                                      Gerson A. Zweifach
 Elizabeth E. Brenckman                             Thomas G. Hentoff (pro hac vice)
 ORRICK, HERRINGTON & SUTCLIFFE LLP                 Joseph M. Terry (pro hac vice)
 51 West 52nd Street                                WILLIAMS & CONNOLLY LLP
 New York, NY 10019                                 725 Twelfth Street, N.W.
 Tel: (617) 880-1886                                Washington, DC. 20005
      (212) 506-3535
 Fax: (617) 880-1801                                650 Fifth Avenue
 dhosp@orrick.com                                   Suite 1500
 ebrenckman@orrick.com                              New York, NY 10019

 Attorneys for Defendants                           Tel: (202) 434-5000
                                                    Fax: (202) 434-5029
                                                    gzweifach@wc.com
                                                    thentoff@wc.com
                                                    jterry@wc.com

                                                    Attorneys for All Plaintiffs

                                                    Paul D. Clement (pro hac vice)
                                                    Erin E. Murphy (pro hac vice)
                                                    KIRKLAND & ELLIS LLP
                                                    1301 Pennsylvania Avenue, NW
                                                    Washington, DC 20004

                                                    Tel: (202) 389-5000
                                                    Fax: (202) 389-5200
                                                    paul.clement@kirkland.com
                                                    erin.murphy@kirkland.com

                                                    Attorneys for Plaintiffs Fox Television
                                                    Stations, LLC and Fox Broadcasting
                                                    Company, LLC




                                                2
       Case 1:19-cv-07136-LLS Document 23 Filed 08/26/19 Page 3 of 3




SO ORDERED on this ____ day of August,
2019:


________________________________
The Honorable Louis L. Stanton
United States District Judge




                                         3
